Title: The Examination Number IX, [18 January 1802]
From: Hamilton, Alexander,“Lucius Crassus”
To: 



[New York, January 18, 1802]

The leading points of the Message have been sufficiently canvassed, and it is believed to have been fully demonstrated, that this communication is chargeable with all the faults which were imputed to it on the outset of the Examination. We have shewn that it has made or attempted to make prodigal sacrifices of constitutional energy, of sound principle, and of public interest. In the doctrine respecting war, there is a senseless abandonment of the just and necessary authority of the Executive Department, in a point material to our national safety. In the proposals to relinquish the internal revenue, there is an attempt to establish a precedent ruinous to our public credit; calculated to prolong the burthen of the debt, and generally to enfeeble and sink the government, by depriving it of resources of great importance to its respectability, to the accomplishment of its most salutary plans, to its power of being useful. In the attack upon the judiciary establishment, there is a plain effort to impair that organ of the government; one on which its efficiency and success absolutely depend. In the recommendation to admit indiscriminately foreign emigrants of every description to the privileges of American citizens, on their first entrance into our country, there is an attempt to break down every pale which has been erected for the preservation of a national spirit and a national character; and to let in the most powerful means of perverting and corrupting both the one and the other.
This is more than the moderate opponents of Mr. Jefferson’s elevation ever feared from his administration; much more than the most wrong-headed of his own sect dared to hope; it is infinitely more than any one who had read the fair professions in his Inaugural Speech could have suspected. Reflecting men must be dismayed at the prospect before us. If such rapid strides have been hazarded in the very gristle of his administration; what may be expected when it shall arrive to manhood? In vain was the collected wisdom of America convened at Philadelphia. In vain were the anxious labours of a Washington bestowed. Their works are regarded as nothing better than empty bubbles destined to be blown away by the mere breath of a disciple of Turgot; a pupil of Condorcet.

Though the most prominent features of the Message have been pourtrayed, and their deformity exhibited in true colors; there remain many less important traits not yet touched, which, however, will materially assist us in determining its true character. To particularise them with minuteness would employ more time and labor than the object deserves; yet to pass them by wholly, without remark, would be to forego valuable materials for illustrating the true nature of the performance under examination.
There remains to be cursorily noticed, a disposition in our Chief Magistrate, far more partial to the state governments, than to our national government; to pull down rather than to build up our Federal edifice—to vilify the past administration of the latter—to court for himself popular favor by artifices not to be approved of, either for their dignity, their candor or their patriotism.
Why are we emphatically and fastidiously told, that “the States individually have the principal care of our persons our property and our reputation, constituting the great field of human concerns.” Was it to render the State Governments more dear to us, more the objects of affectionate solicitude? Nothing surely was necessary on this head; they are already the favourites of the people, and if they do not forfeit the advantage by a most gross abuse of trust, must, by the very nature of the objects confided to them, continue always to be so. Was it then to prevent too large a portion of affection from being bestowed on the general Government. No pains on this head were requisite, not only for the reason just assigned, but for the further reason that the more peculiar objects of this Government, though no less essential to our prosperity than those of the State Governments, oblige it often to act upon the community in a manner more likely to produce aversion than fondness. Accordingly every day furnishes proof, that it is not the spoiled child of the many. On this point the high example of the President himself is pregnant with instruction. Was it to indicate the supreme importance of the State Governments over that of the United States? This was as little useful, as it was correct. Considering the vast variety of humours, prepossessions and localities, which in the much diversified composition of these states, militate against the weight and authority of the general Government, if union under that government is necessary, it can answer no valuable purpose to depreciate its importance in the eyes of the people. It is not correct; because to the care of the Federal Government are confided directly, those great general interests on which all particular interests materially depend: our safety in respect to foreign nations; our tranquility in respect to each other; the foreign and mutual commerce of the states; the establishment and regulation of the money of the country; the management of our national finances; indirectly, the security of liberty by the guarantee of a republican form of government to each state; the security of property by the interdiction of laws violating the obligation of contracts & issuing the emissions of paper money under state authority; (from both of which causes the right of property had experienced serious injury); the prosperity of agriculture and manufactures as intimately connected with that of commerce, and as depending in a variety of ways upon the agency of the general Government: In a word, it is the province of the general Government to manage the greatest number of those concerns in which its provident activity and exertion are of most importance to the people; and we have only to compare the state of our country antecedent to its establishment, with what it has been since, to be convinced that the most operative causes of public prosperity depend upon that general Government. It is not meant, by what has been said, to insinuate that the state Governments are not extremely useful in their proper spheres; but the object is to guard against the mischiefs of exaggerating their importance in derogation from that of the general Government. Every attempt to do this is, remotely, a stab at the Union of these states; a blow to our collective existence as one people—and to all the blessings which are interwoven with that sacred fraternity.
If it be true as insinuated that “our organization is too complicated—too expensive”—let it be simplified; let this, however, be done in such a manner as not to mutilate, weaken and eventually destroy our present system, but in a manner to increase the energy, and insure the duration of our national Government The Rock of Our Political Salvation.
In this insinuation, and in the suggestion that “offices and officers have been unnecessarily multiplied:” in the intimation that appropriations have not been sufficiently specific, and that the system of accountability to a single department has been disturbed; in this and in other things, too minute to be particularized, we discover new proofs of the disposition of the present Executive, unjustly and indecorously to arraign his predecessors.
As far as the Message undertakes to specify any instance of the improper complexity of our organization, namely, in the instance of the Judiciary Establishment, the late administration has been already vindicated.
As to the “undue multiplication of offices and officers,” it is substantially a misrepresentation. It would be nothing less than a miracle, if in a small number of instances, it had not happened that particular offices and officers might have been dispensed with. For in the early essays of a new government, in making the various establishments relative to the affairs of a nation, some mistakes in this respect will arise, notwithstanding the greatest caution. It must happen to every government that in the hurry of a new plan, some agents will occasionally be employed who may not be absolutely necessary; and this, where there is every inclination to œconomy. Similar things may have happened under our past administration. But any competent judge, who will take the trouble to examine into it, will be convinced, that there is no just cause for blame in this particular.
The President has not pointed out the causes to which he applies the charge; but he has communicated information of some retrenchments which he has made, and probably intends that the truth shall be inferred from this.
Three instances are particularly presented; these shall be briefly examined; it will be seen that they do not justify the imputation. They respect certain ministers at foreign courts; some navy agents at particular ports; and some inspectors of the revenue in particular States.
As to the first, it is believed to be a pretty just idea, that we ought not greatly to multiply diplomatic agencies. Three permanent ones may perhaps, be found sufficient in the future progress of our affairs: for France, Spain, and England. The expediency of having these, is recognized by the conduct of our present Chief Magistrate. But, others must be employed, and during particular seasons it may be wise to do it for a considerable length of time. Indeed there is strong ground for an opinion entertained by very sensible men, that there ought to be a permanent Minister at every Court with which we have extensive commercial relations.
Two other Ministers were employed by both the former administrations, one with Portugal, the other with Holland; and it is asserted without fear of denial, that this was done by the first President with the approbation of Mr. Jefferson. One other Minister was employed by the late President at the Court of Berlin.
A commercial treaty with Portugal is admitted, on all hands, and for obvious reasons, to be particularly desirable; as very interesting branches of our commerce are carried on in the Portuguese dominions. We are still without any such treaty. To send to that court a diplomatic agent to endeavor to effect one, was a measure of evident propriety; to recall them before a treaty has been effected, must be of questionable expediency. The views and circumstances of nations change; and an opportunity may occur, at some particular conjuncture, for effecting what was not before possible, which may be lost by the want of a fit agent on the spot to embrace it. But admitting that the experiment has now been sufficiently tried to justify its abandonment, still it does not follow that it was unwise to have continued it as long as was; and as this must at least rest in opinion, the continuance, if upon an erroneous calculation in this particular, is no proof of a “disposition to multiply offices” or officers. And those who consider the nature and extent of our commercial relations with Portugal, will not cease to think it problematical, whether the expence of a diplomatic agent, especially in a situation in which nothing has been defined by treaty, ought to stand in competition with the benefits which may result from the presence of a minister at the court of that kingdom. This consideration alone is sufficient to repel the charge.

Lucius Crassus.

